IN THE SUPREME COURT OF THE STATE OF NEVADA


FERRELLGAS, INC., A FOREIGN                               No. 82670
CORPORATION; MARIO GONZALEZ;
AND CARL KLEISNER,
Petitioners,
vs.
THE EIGHTH JUDICIAL DISTRICT
                                                               FILED
COURT OF THE STATE OF NEVADA,                                  JAN 2 7 2022
IN AND FOR THE COUNTY OF                                     EUZABETH A BROWN
CLARK; AND THE HONORABLE                                   CLERKF 7PREME COURT
                                                          BY
JOANNA KISHNER, DISTRICT                                        DEMY CLERK
JUDGE,
Respondents,
   and
JOSHUA GREEN, AN INDIVIDUAL,
Real Party in Interest.

                       ORDER GRANTING PETITION

              This is an original petition for a writ of mandamus challenging
a district court order upholding the discovery commissioner's
recommendation that an examination of real party in interest's
psychological condition proceed with an observer present and an audio
recording.
              Petitioner Ferrellgas, Inc. (Ferrellgas), argues that the district
court manifestly abused its discretion by finding that Joshua Green, real
party in interest, showed good cause for an observer's presence and an audio
recording at his NRCP 35 psychological examination. See NRCP 35(a)(3),
(4)(B). Ferrellgas contends that the district court erroneously concluded
that good cause existed for permitting both an observer and audio recording




                                                                       _ 0,2 (oci
  P.   1
on the ground that Green did not have a doctor-patient relationship with
the examining doctor.
                The decision to entertain a writ petition is discretionary. Davis
u. Eighth Judicial Dist. Court, 129 Nev. 116, 118, 294 P.3d 415, 417 (2013).
We "may issue a writ of mandamus . . . where discretion has been
manifestly abused or exercised arbitrarily or capriciously."              Scarbo v.

Eighth Judicial Dist. Court, 125 Nev. 118, 121, 206 P.3d 975, 977 (2009)
(internal quotation marks omitted). "A manifest abuse of discretion is a
clearly erroneous interpretation of the law or a clearly erroneous
application of a law or rule."          State v. Eighth Judicial Dist. Court
(Armstrong), 127 Nev. 927, 932, 267 P.3d 777, 780 (2011) (internal quotation
marks omitted).
                Here, the district court erroneously concluded that Green
showed good cause under NRCP 35 based on a lack of a "medical provider-
patient relationship" between Green and the examining doctor. The district
court cited no legal authority to support its conclusion that the lack of a
doctor-patient relationship between the NRCP 35 examiner and examinee
establishes good cause for an observer or audio recording, and the plain
language of NRCP 35 imposes no such requirement. By misapplying NRCP
35, the district court manifestly abused its discretion.' Accordingly, we
                ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the


      'Likewise, mandamus relief is warranted because Green failed to
identify his observer, see NRCP 35(a)(4), and the district court failed to
acknowledge at the hearing that an observer is not allowed at a
psychological exam absent a showing of good cause, see NRCP 35(a)(4)(A)-
(B), by inquiring into whether Green demonstrated "good faith," rather than
good cause, for the observer and audio recording.


                                         2


 iL       : •                                             •         Lir
district court to vacate its order overruling Ferrellgas's objection to the
discovery commissioner's report and recommendation, and to analyze the
parties motions in light of Lyft, Inc. v. Eighth Judicial District Court, 137
Nev., Adv. Op. 86, P.3d       _ (2021).2




                        Parraguirre



                                                     3
                                                    1-L                      J.
Hardesty                                   Stiglich t


                          ,                   1/41;64.,     -4          , J.
Cadish                                     Silver




                                           Herndon




      2 Ferrellgas  also argues that Green waived any good cause argument
under NRCP 35 because he did not raise that argument before the discovery
commissioner. See Valley Health Sys., LLC v. Eighth Judicial Dist. Court,
127 Nev. 167, 173, 252 P.3d 676, 680 (2011) e[N]either this court nor the
district court will consider new arguments raised in objection to a discovery
commissioner's report and recommendation that could have been raised
before the discovery commissioner but were not."). We disagree. Valley
Health's bar applies to new arguments raised in objection to a discovery
commissioner's report and recommendation. Green prevailed before the
discovery commissioner, and therefore he did not object to the discovery
commissioner's report and recommendation.


                                      3


                                                                    vaLsi.        -;
                    cc:   Hon. Joanna Kishner, District Judge
                          Hon. Linda M. Bell, Chief Judge
                          Olson, Cannon, Gormley, & Stoberski
                          Dennett Winspear, LLP
                          Baker Sterchi Cowden & Rice LLC/Kansas City
                          Pyatt Silvestri
                          H&P Law, PLLC
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           4
(0) I947A    dOpo